DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10, 12-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzawa et al. (U.S. 20060017759).

 	Matsuzawa et al. discloses, with regards to claim:
1.  An apparatus comprising: 
a print head (22) configured to selectively emit ink toward a print area to generate a printed image, the print head, relative to the print area, configured to pass across the print area along a first linear axis (x) to provide the printed image [0048]; and
a controller (fig. 4a, element 100) configured:
to receive a representation of the printed image; 
to control motion of the print head to execute multiple passes of the print head across the print area along the first linear axis based on the representation, wherein the multiple passes are configured such that each location in the print area to which ink is dispensed in a first one of the multiple passes also has ink dispensed thereto in at least one other of the multiple passes so as to print a plurality of ink layers at each location to increase an opacity of the printed image compared to a single pass of the print head; (fig. 6) 
to provide first control signals to control emission of the ink from the print head based on the representation (printer controller receives image data from host computer 200 [0056] ); and 
to apply a filter to the first control signals to provide second control signals that control droplet sizes of the ink from a plurality of ink jet nozzles of the print head such that the droplet sizes differ between the plurality of ink jet nozzles within a given print pass of the multiple passes of the print head along the first linear axis so as to reduce visual banding of the printed image (fig. 22, mask selection via AND gate is performed on this image data by the printer controller [0099] and functions as a filter for the image data to produce the result of fig. 6).  
2.  The apparatus of claim 1, wherein the print head is an ink jet print head configured to emit ultra-violet (UV) curable ink [0154], ultraviolet ray absorbers may be added to the ink rendering it UV curable).  

4.  The apparatus of claim 1, wherein the filter is a stochastic, blue noise filter ( [0080], [0081], [0084] a blue noise filter without regularity is used).  

6.  A method of operating a printer, the method comprising: 
generating a command profile for printing a given image, the command profile including droplet sizes for producing the given image ( [0055]-[0056] ) 
generating a filter comprising an array of numbers, the numbers being at least one of: random, semi-random, quasi-random, based on an algorithm, or based on a predetermined pattern ( [0080], [0081], [0084] ); 
applying the filter to the command profile configured to reduce banding in a printed representation of the given image, and to provide a filtered profile of modified droplet sizes configured to reduce banding in a printed representation of the given image (fig. 22, fig. 6); and 
dispensing ink from a print head of the printer based on the filtered profile, wherein dispensing ink comprises, for a single print pass defined by the command profile, dispensing the ink via multiple passes according to the filtered profile (fig. 6); 
wherein the filtered profile defines, for each pass of the multiple passes, different droplet sizes for ink emitted from a plurality of ink jets of the print head during that pass (fig. 6).  
7.  The method of claim 6, wherein the filter comprises a stochastic filter ( [0080], [0081], [0084] ).  
8.  The method of claim 6, wherein the filter comprises a blue noise filter ( [0080], [0081], [0084] ).  
9.  The method of claim 6, wherein the filter randomizes the droplet sizes for the ink emitted from the plurality of ink jets ( [0080], [0081], [0084] ).  
10.  The method of claim 6, wherein the filter comprises a first filter comprising a first array of numbers and a second filter comprising a second array of numbers, and wherein the dispensing ink via multiple passes according the filtered profile includes: AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 Application Number: 17/060,643Dkt: 5483.593US1 Filing Date: October 1, 2020 Title: INKJET PRINTER IMAGE IMPROVEMENT TECHNIQUES 
dispensing ink during a first pass of the multiple passes based on the first filter; and dispensing ink during a second pass of the multiple passes based on the second filter (fig. 22, since the filters are random, different filters are used for each pass, [0080], [0081], [0084] ).  
12.  The method of claim 6, wherein the ink emitted from the plurality of ink jets of the ink jet printhead comprises ultra-violet (UV) curable ink [0154].  
13.  A machine-readable medium including instructions that, when executed by processing circuitry, cause the processing circuitry to perform operations, the operations comprising: 
generating a command profile for printing a given image, the command profile including droplet sizes for producing the given image ( [0055]-[0056] ); 
generating a filter comprising an array of numbers, the numbers being at least one of. 
random, semi-random, quasi-random, based on an algorithm, or based on a predetermined pattern (fig. 22, [0099]; 
applying the filter to the command profile configured to reduce banding in a printed representation of the given image, and to provide a filtered profile of modified droplet sizes configured to reduce banding in a printed representation of the given image (fig. 6); and 
dispensing ink from a print head of a printer based on the filtered profile, wherein dispensing ink comprises, for a single print pass defined by the command profile, dispensing the ink via multiple passes according to the filtered profile; 
wherein the filtered profile defines, for each pass of the multiple passes, different droplet sizes for ink emitted from a plurality of ink jets of the print head during that pass (fig. 6).  
14.  The machine-readable medium of claim 13, wherein the filter comprises a stochastic filter ( [0080], [0081], [0084] ).  
15.  The machine-readable medium of claim 13, wherein the filter comprises a blue noise filter ( [0080], [0081], [0084] ).  
16.  The machine-readable medium of claim 13, wherein the filter randomizes the droplet sizes for the ink emitted from the plurality of ink jets ( [0080], [0081], [0084] ).  
17.  The machine-readable medium of claim 13, wherein the filter comprises a first filter comprising a first array of numbers and a second filter comprising a second array of numbers, and wherein the operation of dispensing ink via multiple passes according the filtered profile includes: dispensing ink during a first pass of the multiple passes based on the first filter; and dispensing ink during a second pass of the multiple passes based on the second filter (fig. 22, since the filters are random, different filters are used for each pass, [0080], [0081], [0084] ).  
19.  The machine-readable medium of claim 13, wherein the operation of dispensing ink includes dispensing ultra-violet (UV) curable ink [0154].  
20.  The machine-readable medium of claim 13, wherein the multiple passes are configured to increase an opacity of the printed image compared to a first pass of the multiple passes (fig. 22).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896